Exhibit 10.4

[YEAR] RESTRICTED STOCK UNIT AWARD AGREEMENT

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has granted you
a restricted stock unit award pursuant to the Office Depot, Inc. 2019 Long-Term
Incentive Plan (the “Plan”). The grant date for your [YEAR] restricted stock
unit grant (the “Grant Date”) is displayed under the Restricted Stock Unit link
of the Plan website. Capitalized terms used but not defined in this [YEAR]
Restricted Stock Unit Award Agreement (the “Agreement”) have the meanings given
to them in the Plan. This award is subject to federal and local law and the
requirements of the NASDAQ Stock Market LLC.

 

1.

Restricted Stock Units. You have been granted restricted stock units subject to
the provisions and restrictions contained in the Plan and this Agreement (the
“Restricted Stock Units”). The number of Restricted Stock Units that have been
awarded to you are displayed as the [YEAR] restricted stock unit grant under the
Restricted Stock Unit link of the Plan website.

 

2.

Vesting

 

  a.

Normal Vesting. Except as provided in Sections 2(b) and 2(c) below, one-third of
the Restricted Stock Units (rounded up to the nearest whole number of Restricted
Stock Units, as necessary) will vest on the first anniversary of the Grant Date,
one-half of the remaining unvested Restricted Stock Units (rounded up to the
nearest whole number of Restricted Stock Units, as necessary) will vest on the
second anniversary of the Grant Date, and all remaining unvested Restricted
Stock Units will vest on the third anniversary of the Grant Date (each, a
“Vesting Date”), provided that you remain continuously employed with the Company
or any Subsidiary during the period beginning on the Grant Date and ending on
each such Vesting Date, and you will immediately forfeit all of your unvested
Restricted Stock Units upon your termination of employment with the Company and
its Subsidiaries prior to the applicable Vesting Date for such Restricted Stock
Units.

 

  b.

Death or Disability. If you separate from service with the Company and its
Subsidiaries due to death or Disability prior to the Vesting Date for any
Restricted Stock Units, your unvested Restricted Stock Units will become vested
on the date of such separation from service. Your Disabled status must become
effective prior to the date on which payment of your vested Restricted Stock
Units due to your separation from service would otherwise be required pursuant
to Section 4 below in order to be recognized under this Agreement.

 

  c.

Involuntary Termination without Cause. In the event the Company and its
Subsidiaries initiate your separation from service without Cause, a pro rata
portion of the Restricted Stock Units will become vested on the date of such
separation from service. The portion of the Restricted Stock Units that will

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT



--------------------------------------------------------------------------------

  become vested under the immediately prior sentence shall be determined by
multiplying the total number of Restricted Stock Units by a fraction, the
numerator of which is the total number of calendar days during which you were
employed by the Company and its Subsidiaries during the period beginning on the
Grant Date and ending on the date of such separation from service and the
denominator of which is 1097 (rounded up to the next highest whole number of
Restricted Stock Units, as necessary), and subtracting the number of Restricted
Stock Units that previously became vested, if any.

 

  d.

Impact of Change in Control.

 

  i)

Employment. Upon the effective date of a Change in Control, all references in
this Agreement to employment with the Company and its Subsidiaries shall be
deemed to include employment with the surviving entity in such Change in Control
and its subsidiaries, and any transfer of employment from the Company or any
Subsidiary to the surviving entity in such Change in Control or any of its
subsidiaries shall not constitute a separation from service or otherwise
interrupt your continuous employment for purposes of this Agreement.

 

  ii)

Restricted Stock Units not Assumed. If the surviving entity in the Change in
Control does not assume your unvested Restricted Stock Units, then all unvested
Restricted Stock Units will become vested on the effective date of the Change in
Control.

 

  iii)

Separation from Service without Cause or for Good Reason. In the event of your
involuntary separation from service with the Company and its Subsidiaries
without Cause or your separation from service with the Company and its
Subsidiaries for Good Reason, in either case within 24 months after the
effective date of a Change in Control and prior to the last Vesting Date, all
unvested Restricted Stock Units will become vested on the date of such
separation from service. 

 

  e.

No Other Special Vesting Rights. No accelerated vesting of your Restricted Stock
Units will apply except as specified in Section 2(b), 2(c) or 2(d) above. If you
forfeit Restricted Stock Units at any time, you will cease to have any rights
with respect to such forfeited Restricted Stock Units.

 

  f.

Definitions.

 

  i)

Cause. As used herein, the term “Cause” shall mean:

 

  A.

your continued failure to substantially perform your duties with the Company and
its Subsidiaries (other than (x) any such failure resulting from your incapacity
due to physical or mental illness or (y) if you are a participant in the
Company’s Change in Control

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT



--------------------------------------------------------------------------------

  Severance Plan, any such failure after the issuance of a Notice of Termination
by you for Good Reason pursuant to clause (A) or (E) of the definition set out
in paragraph (vi) below), after a written demand for substantial performance is
delivered to you by the Board or the Chief Executive Officer (or, if you are not
the Chief Executive Officer or an Executive Vice President, a written
determination by the Company or Subsidiary employee to whom you report
directly), which demand specifically identifies the manner in which the Board,
Chief Executive Officer or other individual (as applicable) believes that you
have not substantially performed your duties;

 

  B.

your willful engagement in conduct that is demonstrably and materially injurious
to the Company and its Subsidiaries, monetarily or otherwise; or

 

  C.

your conviction of, or entering into a plea of either guilty or nolo contendere
to, any felony, including, but not limited to, a felony involving moral
turpitude, embezzlement, theft or similar act that occurred during or in the
course of your employment with the Company and its Subsidiaries.

Your separation from service shall not be deemed to be for “Cause” unless and
until the Company delivers to you a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the Board (or, if you are not
the Chief Executive Office or an Executive Vice President, a written
determination by the Company or Subsidiary employee to whom you report
directly), finding that you are guilty of the conduct described in any of
clauses (A) - (C) above, after having afforded you a reasonable opportunity to
appear (with counsel) before the Board or other individual (as applicable).
Except for a failure, breach or refusal which, by its nature, cannot reasonably
be expected to be cured, you will have thirty (30) days from the delivery of the
Notice of Termination by the Company within which to cure any acts constituting
“Cause”; provided, however, that if the Company reasonably expects irreparable
injury from a delay of thirty (30) days, the Company may give you notice of such
shorter period within which to cure as is reasonable under the circumstances,
which may include the termination of your employment without notice and with
immediate effect.

An act, or failure to act, shall not be deemed to be “willful” unless it is
done, or omitted to be done, by you in bad faith or without a reasonable belief
that the action or omission was in the best interests of the Company and its
Subsidiaries.

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT



--------------------------------------------------------------------------------

  ii)

Good Reason. As used herein, the term “Good Reason” shall mean the occurrence of
any one or more of the following if you are a participant in the Company’s
Change in Control Severance Plan:

 

  A.

the assignment of any duties to you that are materially inconsistent with your
responsibilities for the Company and its Subsidiaries as in effect immediately
prior to the effective date of a Change in Control or a significant adverse
alteration in your responsibilities for the Company and its Subsidiaries from
those in effect immediately prior to the effective date of a Change in Control;
or

 

  B.

a material reduction in your annual base salary as in effect on the Grant Date
(as such annual base salary may be increased from time to time), except for
across-the-board annual base salary reductions affecting similarly-situated
executives of the Company and its Subsidiaries; or

 

  C.

a material reduction in your target annual cash incentive as in effect
immediately prior to the effective date of a Change in Control without
replacement by a reasonably comparable alternative arrangement; or

 

  D.

a material reduction in the aggregate benefits and compensation, including paid
time off, welfare benefits, short-term incentives, pension, life insurance,
healthcare, and disability plans, as compared to such aggregate benefits and
compensation in effect immediately prior to the effective date of a Change in
Control; or

 

  E.

the relocation of offices of the Company or its Subsidiaries at which you are
principally employed immediately prior to the effective date of a Change in
Control to a location more than fifty miles (or such longer distance that is the
minimum permissible distance under the circumstances for purposes of the
involuntary separation from service standards under the Treasury Regulations or
other guidance under Code Section 409A) from such location, except for required
travel on business for the Company or any Subsidiary to an extent substantially
consistent with your business travel obligations prior to the effective date of
a Change in Control; or

 

  F.

the failure of the Company to obtain a satisfactory agreement from any successor
to assume and agree to perform this Award Agreement;

provided, however, that you will only have Good Reason if you provide Notice of
Termination to the Company of the existence of

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT



--------------------------------------------------------------------------------

the event or circumstance constituting Good Reason specified in any of the
preceding clauses within ninety (90) days of the initial existence of such event
or circumstances and if such event or circumstance is not cured within thirty
(30) days after you give such Notice of Termination. If you initiate your
separation from service for Good Reason, the actual separation from service must
occur within sixty (60) days after the date of the Notice of Termination. Your
failure to timely give Notice of Termination of the occurrence of a specific
event that would otherwise constitute Good Reason will not constitute a waiver
of your right to give notice of any new subsequent event that would constitute
Good Reason that occurs after such prior event (regardless of whether the new
subsequent event is of the same or different nature as the preceding event).

If you are not a participant in the Company’s Change in Control Severance Plan,
then the provisions of this Agreement with respect to Good Reason do not apply
to you.

 

  iii)

Notice of Termination. As used herein, the term “Notice of Termination” shall
mean a written notice of termination of employment for Cause or Disability given
by the Company to you or a written notice of termination of employment for Good
Reason given by you to the Company, which notice states the specific termination
provision in this Agreement relied upon for the termination, sets forth in
reasonable detail the facts and circumstances claimed to provide the basis for
termination under the provision so indicated, and specifies your date of
termination. Such notice shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when sent by express U.S. mail or overnight
delivery through a national delivery service (or an international delivery
service in the case of an address outside the U.S.) with signature required.
Notice to the Company shall be directed to the attention of the Secretary of the
Company at the address of the Company’s headquarters, and notice to you shall be
directed to you at the most recent personal residence on file with the Company.

 

3.

Rights as Stockholder

You shall have no voting, dividend or any other rights as a stockholder of the
Company with respect to your Restricted Stock Units. Upon the issuance of shares
of the Company’s common stock (“Common Stock”) pursuant to Section 4 below, you
shall obtain full voting and other rights of a stockholder of the Company as to
such shares.    

 

4.

Payment

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT



--------------------------------------------------------------------------------

  a.

Time of Payment. Within 30 days after each of the following dates (except as
provided otherwise in Section 9 below), the vested portion of your Restricted
Stock Units as of such date (if any, less any Restricted Stock Units which
became vested and were paid on an earlier date) shall be paid to you:

 

  i)

Each Vesting Date;

 

  ii)

The date of your separation from service; and

 

  iii)

The effective date of a Change in Control.

 

  b.

Form of Payment. Vested Restricted Stock Units will be paid in one of following
forms, as determined by the Company in its discretion: (i) by issuance to you
and registration in your name of a certificate or certificates for (or
evidencing in book entry or similar account) a number of shares of Common Stock
equal to the number of Restricted Stock Units subject to payment in shares of
Common Stock, (ii) by payment to you of cash in an amount determined by
multiplying the number of vested Restricted Stock Units subject to payment in
cash by the Fair Market Value of a share of Common Stock on the date on which
such Restricted Stock Units became vested; or (iii) by a combination of (i) and
(ii). Any shares issued to you will not be subject to any restrictions under
this Agreement, but may be subject to certain restrictions under applicable
securities laws.

 

5.

Withholding

The Company will deduct all applicable federal, state, local or other taxes,
domestic or foreign, from any payment made to you in cash hereunder. You are
required to pay to the Company all applicable federal, state, local or other
taxes, domestic or foreign, with respect to any payment made to you hereunder in
the form of shares of Common Stock (the “Required Tax Payments”). Generally, all
Required Tax Payments will be satisfied by the Company withholding shares of
Common Stock otherwise to be delivered to you, having a Fair Market Value on the
date the tax is to be determined, sufficient to make the Required Tax Payments.
The Company will withhold the whole number of shares sufficient to make the
Required Tax Payments and will make a cash payment to you for the difference
between the Fair Market Value of the shares withheld and the Required Tax
Payments on the payment date specified in Section 4 above (but if this would
cause adverse accounting then the Company will withhold one less share and you
must pay cash to the Company in an amount equal to any withholding due in excess
of the Fair Market Value of the shares withheld). If you are a Vice President or
more senior officer, you may make arrangements to pay the Required Tax Payments
by check rather than by share withholding.

 

6.

Transferability

Your Restricted Stock Units may not be sold, pledged, assigned or transferred in
any manner; any such purported sale, pledge, assignment or transfer shall be
void and of no effect.

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT



--------------------------------------------------------------------------------

7.

Conformity with Plan

Your Restricted Stock Units are intended to conform in all respects with, and
are subject to, all applicable provisions of the Plan which is incorporated
herein by reference. Inconsistencies between this Agreement and the Plan shall
be resolved in accordance with the terms of the Plan except as expressly
provided otherwise in this Agreement. The Committee reserves its right to amend
or terminate the Plan at any time without your consent; provided, however, that
your Restricted Stock Units shall not, without your written consent, be
adversely affected thereby (except to the extent the Committee reasonably
determines that such amendment or termination is necessary or appropriate to
comply with applicable law or the rules or regulations of any stock exchange on
which the Company’s stock is listed or quoted). All interpretations and
determinations of the Committee or its delegate shall be final, binding and
conclusive upon you and your legal representatives with respect to any question
arising hereunder or under the Plan or otherwise, including guidelines, policies
or regulations which govern administration of the Plan. By acknowledging this
Agreement through the Plan website, you agree to be bound by all of the terms of
the Plan and acknowledge availability and accessibility of the Plan document,
the Plan Prospectus, and either the Company’s latest annual report to
shareholders or annual report on Form 10-K on the Plan and/or Company websites.
You understand that you may request paper copies of the foregoing documents by
contacting the Company’s Senior Director, Total Rewards.

 

8.

Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of shares subject to issuance pursuant
to the Restricted Stock Units is necessary or desirable as a condition of, or in
connection with, the granting of same or the issue or purchase of shares
thereunder, no shares may be issued unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee. All certificates for shares of Common Stock delivered under the Plan
shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any listing standards of
any exchange or self-regulatory organization on which the Common Stock of the
Company is listed, and any applicable federal or state laws; and the Committee
may cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions. In making such determination, the
Committee may rely upon an opinion of counsel for the Company. The Company shall
have no liability to deliver any shares under the Plan or make any other
distribution of the benefits under the Plan unless such delivery or distribution
would comply with all applicable state, federal, and foreign laws (including,
without limitation and if applicable, the requirements of the Securities Act of
1933), and any applicable requirements of any securities exchange or similar
entity. The Committee shall be permitted to amend this Agreement in its
discretion to the extent the Committee determines that such amendment is
necessary or desirable to achieve compliance with the

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT



--------------------------------------------------------------------------------

Dodd-Frank Wall Street Reform and Consumer Protection Act and the guidance
thereunder.

 

9.

Associate Non-Competition, Confidentiality and Non-Solicitation Agreement

For good and valuable consideration provided to you, including but not limited
to continued employment, the compensation and benefits to be paid to you, the
Restricted Stock Units and the provision of confidential, proprietary, trade
secret, and/or other non-public information to you, the receipt and sufficiency
of which are hereby acknowledged, you agree to the terms and conditions
contained in the Associate Non-Competition, Confidentiality and Non-Solicitation
Agreement, which is set forth in Exhibit A and incorporated by reference as if
fully written herein and will survive the expiration of this Agreement and
remain in full force and effect.

 

10.

Compliance with Section 409A

 

  a.

This Agreement shall be construed and administered in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
an applicable exemption from Code Section 409A.

 

  b.

To the extent that any compensation payable under this Agreement constitutes
deferred compensation within the meaning of Code Section 409A and the Department
of Treasury regulations and other guidance thereunder, (i) any provisions of
this Agreement that provide for payment of compensation that is subject to
Section 409A and that has payment triggered by your separation from service
other than on account of your death shall be deemed to provide for payment that
is triggered only by your “separation from service” within the meaning of
Treasury Regulation Section §1.409A-1(h) (a “Section 409A Separation from
Service”), (ii) if you are a “specified employee” within the meaning of Treasury
Regulation Section §1.409A-1(i) on the date of your Section 409A Separation from
Service (with such status determined by the Company in accordance with rules
established by the Company in writing in advance of the “specified employee
identification date” that relates to the date of such Section 409A Separation
from Service or in the absence of such rules established by the Company, under
the default rules for identifying specified employees under Treasury Regulation
Section 1.409A-1(i)), such compensation triggered by such Section 409A
Separation from Service shall be paid to you six months following the date of
such Section 409A Separation from Service (provided, however, that if you die
after the date of such Section 409A Separation from Service, this six month
delay shall not apply from and after the date of your death); and (iii) to the
extent necessary to comply with Code Section 409A, the definition of change in
control that applies under Code Section 409A shall apply under this Agreement to
the extent that it is more restrictive than the definition of Change in Control
that would otherwise apply. You acknowledge and agree that the Company has made
no representation regarding the tax treatment of any payment under this
Agreement and, notwithstanding anything else in this Agreement, that you are

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT



--------------------------------------------------------------------------------

  solely responsible for all taxes due with respect to any payment under this
Agreement.

 

11.

Recoupment

If it is discovered that you engaged in misconduct which resulted in the receipt
of any payment under this Agreement which otherwise would not have been made,
you may be required to repay the Company, or any successor company, for any or
all payments paid as a result of such misconduct. The Company may recoup such
payment up to the later of three years after the date of the payment or the
discovery of the misconduct. Recoupment may be accompanied by other disciplinary
action up to and including termination.

 

12.

Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of your
Restricted Stock Units shall not give you any right to any additional awards
under the Plan or any other compensation plan the Company has adopted or may
adopt. The agreements contained in this Agreement shall be binding upon and
inure to the benefit of any successor of the Company.

 

13.

Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of your Restricted Stock Units
and this Agreement in any way it may deem necessary or advisable to carry out
the purpose of the grant of the Restricted Stock Units as a result of any change
in applicable law or regulation or any future law, regulation, ruling, or
judicial decisions.

 

14.

Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

[CONTACT INFORMATION]

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT



--------------------------------------------------------------------------------

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this Section 13, either party may designate a different
address for notices. Any notice shall be deemed to have been duly given when
personally delivered (addressed as specified above) or when enclosed in a
properly sealed envelope (addressed as specified above) and deposited, postage
prepaid, with the U.S. postal service or an express mail company.

 

15.

Severability

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

16.

Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement online through the Plan website, you accept the Restricted Stock
Units in full satisfaction of any and all obligations of the Company to grant
restricted stock units to you as of the date hereof.

 

17.

Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

18.

Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

To confirm your understanding and acknowledgment of the terms contained in this
Agreement, please log onto the Plan website and follow the online instructions
for acknowledging your Restricted Stock Units.

Very truly yours,

OFFICE DEPOT, INC.

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT